 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   NATHAN WILLIAMS,
                                                         Case No.: 2:18-cv-01363-APG-NJK
12          Plaintiff(s),
                                                                       ORDER
13   v.
                                                                   (Docket No. 13)
14   BRIAN E. WILLIAMS SR., et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion for an extension of time to respond to the
17 complaint in this case.    Docket No. 13.     The Court GRANTS Defendants’ motion.            Id.
18 Accordingly, Defendants must file their response no later than March 19, 2020.
19         IT IS SO ORDERED.
20         Dated: February 5, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
